Exhibit 10.1

WAIVER AND CONSENT AGREEMENT

Waiver and Consent Agreement, dated as of March 17, 2006 (this “Agreement”), by
and among American Media Operations, Inc. (the “Company”) and each of the
parties listed on the signature page hereto (each a “Bondholder”, and
collectively, the “Bondholders”), relating to certain proposed amendments (the
“Proposed Amendments”) to the Indenture, dated as of February 14, 2002 (as
supplemented prior to the date hereof, the “Indenture”), among the Company, the
guarantors named therein (the “Note Guarantors”) and HSBC Bank USA, National
Association (as successor in interest to JPMorgan Chase Bank, N.A.), a national
banking association, as trustee (the “Trustee”).

WHEREAS, each Bondholder beneficially owns the aggregate principal amount of the
Company’s 10 1/4% Series B Senior Subordinated Notes due 2009 (the “Notes”) set
forth opposite its name on Annex A hereto (such Notes being collectively
referred to herein as the “Subject Notes”);

WHEREAS, the Company has publicly announced that it needs to restate its
financial statements (the “Restatement”) and, as a result, is unable to timely
satisfy its reporting obligations with respect to its quarterly report on Form
10-Q for the quarter ended December 31, 2005 and may be unable to timely satisfy
its reporting obligations with respect to its annual report on Form 10-K for the
year ended March 31, 2006, in each case pursuant to Section 4.02 of the
Indenture (together, the “Specified Default”);

WHEREAS, Section 6.04 of the Indenture provides that the Holders of a majority
in principal amount of the Notes, by notice to the Trustee, may waive an
existing Default and its consequences, with certain exceptions;

WHEREAS, Section 9.02 of the Indenture provides that the Company, the Note
Guarantors and the Trustee may amend the Indenture or the Notes outstanding
thereunder with the written consent of the Holders of at least a majority in
principal amount of the Notes then outstanding;

WHEREAS, the Bondholders and the Company desire to enter into this Agreement to
provide for, among other things, (a) the waiver by the Bondholders of the
Specified Default and (b) the consent of the Bondholders to the Proposed
Amendments, as set forth in the Third Supplemental Indenture attached hereto as
Annex B, to be dated as of the date hereof (the “Supplemental Indenture”), among
the Company, the Note Guarantors and the Trustee; and

WHEREAS, as a condition to the willingness of the Company to enter into the
Supplemental Indenture, the Company has required that the Bondholders enter into
this Agreement.

NOW, THEREFORE, to induce the Company to enter into, and in consideration of the
Company’s entering into, the Supplemental Indenture and to induce the
Bondholders to



--------------------------------------------------------------------------------

waive the Specified Default, and in consideration of the premises and the
representations, warranties and agreements contained herein, the parties hereto
agree as follows:

1. Covenants of the Company. The Company agrees as follows:

(a) Supplemental Indenture. On the date hereof, the Company shall execute and
deliver the Supplemental Indenture to the Trustee and shall use its reasonable
best efforts to cause the Trustee to execute the Supplemental Indenture.

(b) Consent Fee and Additional Amounts. Within five (5) business days of the
execution and delivery of this Agreement, the Company shall pay, in cash, to all
Holders of the Notes (including, without limitation, the Holders of Subject
Notes) an amount equal to $10.00 per $1,000 principal amount of Notes (the
“Fee”) held by such Holder on March 17, 2006 (the “Record Date”). No accrued
interest will be paid on the Fee. The Supplemental Indenture further provides,
under certain circumstances and subject to the conditions specified therein, for
the payment of additional amounts, which amounts may be paid in the form of the
issuance of Additional Notes as set forth in Section 4.03(e) of the Indenture.

(c) Form 8-K. The Company shall execute and file with the Securities and
Exchange Commission (the “SEC”) a Form 8-K describing the transactions
contemplated hereby, including as exhibits a copy of this Agreement (excluding
all Annexes hereto) and the Supplemental Indenture, within one (1) business day
of the effectiveness of this Agreement.

(d) Registration Rights. (i) In the event that any Additional Notes are issued
pursuant to Section 4.03(e) of the Indenture, within five (5) business days of
any such issuance, the Company shall execute, and shall use its reasonable best
efforts to cause the Trustee to execute, an exchange and registration rights
agreement with respect to the Additional Notes for the benefit of all Holders of
the Notes on substantially similar terms to the Exchange and Registration Rights
Agreement, dated February 14, 2002, among the Company, the Note Guarantors and
the initial purchasers of the Notes (each, a “New Registration Rights
Agreement”).

(ii) Upon any request or direction by the Company to the Trustee pursuant to
subsection (i) above to execute any New Registration Rights Agreement, the
Company shall furnish to the Trustee:

 

  (A) an Officers’ Certificate in form reasonably satisfactory to the Trustee
stating that, in the opinion of the signers, all conditions precedent to the
execution of such New Registration Rights Agreement have been complied with; and

 

  (B) an Opinion of Counsel in form reasonably satisfactory to the Trustee
stating that, in the opinion of such counsel, all conditions precedent to the
execution of such New Registration Rights Agreement have been complied with.

 

2



--------------------------------------------------------------------------------

(e) Legal Fees of Bondholders. The Company shall pay, within 30 days of its
receipt of a written invoice, all reasonable fees and expenses of Cadwalader,
Wickersham & Taft LLP incurred in connection with the negotiation and execution
of this Agreement, the Supplemental Indenture and any New Registration Rights
Agreement or the enforcement hereof or thereof.

2. Covenants of the Bondholders. Each Bondholder, severally and not jointly,
agrees as follows:

(a) Waiver and Consent of Subject Notes. Each Bondholder hereby (i) permanently
and irrevocably waives the Specified Default as of the date hereof (and
authorizes the Company to give notice of such waiver to the Trustee), subject to
the right to reinstate the Specified Default in accordance with the provisions
of Section 4.02 of the Supplemental Indenture, (ii) approves, ratifies, confirms
and consents to, in all respects, the Proposed Amendments, (iii) directs the
Trustee to execute and deliver the Supplemental Indenture and (iv) directs the
Trustee to execute and deliver any New Registration Rights Agreement, if any.
Such Bondholder shall not withdraw or revoke (or cause to be withdrawn or
revoked) such approval, ratification, confirmation or consent or other approval
in connection with the Proposed Amendments unless and until such consent is
revoked in accordance with Section 5 hereof.

(b) DTC Direction to Waive the Specified Default and Consent to the Proposed
Amendments. As all of the Notes as of the Record Date were held through The
Depository Trust Company (“DTC”) by participants in DTC (“DTC Participants”),
each Bondholder shall cause the DTC Participant that is the record owner of its
Notes to waive the Specified Default and consent to the Proposed Amendments on
such Bondholder’s behalf as of the date hereof. Such Bondholder shall not cause
such DTC Participant to withdraw or revoke such consent in connection with the
Proposed Amendments unless and until such consent is revoked in accordance with
Section 5 hereof.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Bondholders as of the date hereof as follows:

(a) Due Organization. The Company is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

(b) Due Authorization; Binding Agreement. The Company has full right, power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
authorized, executed and delivered by the Company and (assuming due
authorization, execution and delivery by the Bondholders) constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

 

3



--------------------------------------------------------------------------------

(c) No Conflicts. None of the execution and delivery of this Agreement by the
Company, the consummation of the transactions contemplated hereby and compliance
with the terms hereof by the Company will conflict with, result in any breach or
violation of, or default (or an event which, with notice or lapse of time, or
both, would constitute a default) under the Company’s certificate of
incorporation, bylaws or other governing instruments, any material contractual
obligation to which the Company is a party or any provision of any law, order,
rule or regulation applicable to the Company, except for any such conflicts,
violations, defaults or other occurrences that would not have a material adverse
effect on the condition (financial or otherwise) of the Company or prevent,
delay or impede the performance by the Company of its obligations under this
Agreement. No filing (other than a Form 8-K) with, and no permit, authorization,
consent or approval of, any United States court or governmental agency or body
or any other entity is necessary for the execution of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby, except where the failure to make such filing or to obtain such permit,
authorization, consent or approval would not prevent, delay or impede the
performance by the Company of its obligations under this Agreement.

(d) Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against the Company or, to the knowledge of the Company,
threatened against the Company or any other person or entity that restricts in
any material respect or prohibits (or, if successful, would restrict or
prohibit) the exercise by any party or beneficiary of its rights under this
Agreement or the performance by any party of its obligations under this
Agreement.

(e) No Change of Control. No Change of Control occurred as a result of or in
connection with the acquisition of beneficial ownership of certain of the
Company’s shares by affiliates of Thomas H. Lee Partners L.P.

4. Representations and Warranties of the Bondholders. Each Bondholder hereby,
severally and not jointly, represents and warrants to the Company as of the date
hereof as follows:

(a) Due Organization. If other than a natural person, such Bondholder is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has all requisite corporate, partnership or
other power and authority to enter into this Agreement and to consummate the
transactions contemplated by, and perform its respective obligations under, this
Agreement.

(b) Due Authorization; Binding Agreement. Such Bondholder has full right, power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
authorized, executed and delivered by such Bondholder and (assuming due
authorization, execution and delivery by the Company) constitutes the valid and
binding obligation of such Bondholder enforceable against such Bondholder in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

 

4



--------------------------------------------------------------------------------

(c) No Conflicts. None of the execution and delivery of this Agreement by such
Bondholder, the consummation of the transactions contemplated hereby and
compliance with the terms hereof by such Bondholder will conflict with, result
in any breach or violation of, or default (or an event which, with notice or
lapse of time, or both, would constitute a default) under such Bondholder’s
certificate of incorporation, bylaws or other governing instruments, any
material contractual obligation to which such Bondholder is a party or any
provision of any law, order, rule or regulation applicable to such Bondholder,
except for any such conflicts, violations, defaults or other occurrences that
would not have a material adverse effect on the condition (financial or
otherwise) of such Bondholder or prevent, delay or impede the performance by
such Bondholder of its obligations under this Agreement. No trust of which such
Bondholder is a trustee requires the consent of any beneficiary to the execution
and delivery of this Agreement or to the consummation of the transactions
contemplated hereby. No filing with, and no permit, authorization, consent or
approval of, any United States court or governmental agency or body or any other
entity is necessary for the execution of this Agreement by such Bondholder and
the consummation by such Bondholder of the transactions contemplated hereby,
except where the failure to make such filing or to obtain such permit,
authorization, consent or approval would not prevent, delay or impede the
performance by such Bondholder of its obligations under this Agreement.

(d) Ownership of the Subject Notes. On the date hereof, such Bondholder is the
beneficial owner of the aggregate principal amount of Notes set forth opposite
its name on Annex A hereto (held through the DTC Participant listed on such
Annex A). Such Bondholder does not own, beneficially or of record, any Notes of
the Company or securities convertible or exchangeable for Notes of the Company
other than as set forth on Annex A hereto. Such Bondholder has the sole right
and power to vote and dispose of the Subject Notes, and none of such Subject
Notes is subject to any voting trust or other agreement, arrangement or
restriction with respect to the voting or transfer of any of the Subject Notes,
except for this Agreement.

(e) Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against such Bondholder or, to the knowledge of such
Bondholder, threatened against such Bondholder or any other person or entity
that restricts in any material respect or prohibits (or, if successful, would
restrict or prohibit) the exercise by any party or beneficiary of its rights
under this Agreement or the performance by any party of its obligations under
this Agreement.

(f) Information. Such Bondholder has reviewed, or has had the opportunity to
review, with the assistance of professional and legal advisors of its choosing,
sufficient information (including all documents filed or furnished to the
Securities and Exchange Commission by the Company) and has had sufficient access
to the Company necessary for such Bondholder to decide to grant its approval,
ratification, confirmation and consent to the Proposed Amendments. Such
Bondholder acknowledges that the financial statements of the Company are subject
to the Restatement, and has granted its approval, ratification, confirmation and
consent to the Proposed Amendments with full knowledge of the pending
Restatement.

 

5



--------------------------------------------------------------------------------

(g) Qualified Investor. Such Bondholder certifies that the representations and
warranties set forth in the Letter Agreement, dated the date hereof, between the
Company and such Bondholder or its representative are true and correct with
respect to such Bondholder as of the date hereof. If such Letter Agreement is
executed on behalf of such Bondholder by its representative, such Bondholder
certifies that such representative is duly authorized and permitted to
(i) deliver such representations and warranties on behalf of and with respect to
such Bondholder and (ii) execute the Letter Agreement on behalf of such
Bondholder.

5. Revocation of Consents. The consent granted pursuant to Section 2 hereof
shall become null and void and have no further effect if the Supplemental
Indenture is not executed by the Company and delivered to the Trustee on the
date hereof or if the Company fails to perform its obligations under
Section 1(c) hereof on a timely basis. Nothing in this Section 5 shall relieve
any party of liability for breach of this Agreement.

6. General Provisions.

(a) Effectiveness of this Agreement. The effectiveness of this Agreement, and
the respective obligations of the parties under this Agreement, are conditioned
upon (i) the receipt by the Company of the signature hereto of Bondholders
holding not less than a majority of the aggregate principal amount of
outstanding Notes and (ii) the entry into by the Company of a Waiver and Consent
Agreement on substantially the terms set forth herein with the holders of not
less than a majority of the aggregate principal amount of the Company’s
outstanding 8 7/8% Senior Subordinated Notes due 2011.

(b) Amendments, etc. No amendment, modification, termination, or waiver of any
provision of this Agreement, and no consent to any departure by any of the
Bondholders or the Company from any provision of this Agreement, shall be
effective unless it shall be in writing and signed and delivered by all the
Bondholders party hereto and the Company, and then it shall be effective only in
the specific instance and for the specific purpose for which it is given.

(c) Disclosure. Each Bondholder hereby consents to public disclosure, including
in a press release and a Form 8-K to be filed with the SEC, of the identity of
such Bondholder, the aggregate principal amount of Notes that will be bound by
this Agreement and the nature of its commitments, arrangements and
understandings pursuant to this Agreement. Each Bondholder agrees that it shall
not make any public announcement or public disclosure regarding this Agreement
or the transactions contemplated herein (except to the extent required by
applicable law or legal process) without the prior written consent of the
Company.

(d) Confidentiality. The Company shall, and shall cause its affiliates to, keep
the principal amount of Notes beneficially owned by each Bondholder party hereto
strictly confidential; provided, however, that (i) the aggregate principal
amount of Notes

 

6



--------------------------------------------------------------------------------

beneficially owned by the Bondholders party hereto may be disclosed and (ii) the
principal amount of Notes beneficially owned by any Bondholder may only be
disclosed (A) with the written consent of such Bondholder; (B) to affiliates,
directors, officers, employees and agents of the Company, including legal
counsel, the Trustee and other persons reasonably required in order to enter
into the Supplemental Indenture, (C) to the extent required by law, including
securities laws, or by subpoena or similar legal process, provided, if
appropriate, that the non-disclosing parties have been given an opportunity to
defend, limit or protect such disclosure, (D) in connection with any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder or (E) to the extent such terms (x) become publicly available other
than as a result of a breach of this Section 6(d) or (y) become available to the
disclosing party on a non-confidential basis from a source other than the
non-disclosing parties.

(e) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (with
confirmation), mailed by registered or certified mail (return receipt requested)
or delivered by an express courier (with confirmation) to the Company at 1000
American Media Way, Boca Raton, Florida 33464, Attention: Chief Financial
Officer, Telephone: (561) 997-7733, Facsimile: (561) 998-7492, with a copy to
Ken Wallach at Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York,
New York 10017, Telephone (212) 455-2000, Facsimile: (212) 455-2502, and to each
Bondholder at the address set forth under such Bondholder’s name in Annex A
hereto (or at such other address for a party as shall be specified by like
notice), with a copy to William P. Mills at Cadwalader, Wickersham & Taft LLP,
One World Financial Center, New York, New York 10281, Telephone: (212) 504-6000,
Facsimile: (212) 504-6666.

(f) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

(h) Entire Agreement. This Agreement embodies the entire agreement and
understanding of the Bondholders and the Company, and supersedes all prior
agreements or understandings, with respect to the subject matter of this
Agreement. Notwithstanding the foregoing, capitalized terms used but not defined
in this Agreement have the meanings assigned to such terms in the Indenture.

(i) Specific Performance; Enforcement. Each of the parties hereto recognizes and
acknowledges that a breach by it of any covenants or agreements contained in
this Agreement will cause the other party to sustain damages for which it would
not have an adequate remedy at law for money damages, and therefore, each of the
parties hereto agrees that in the event of any such breach the aggrieved party
shall be entitled to the

 

7



--------------------------------------------------------------------------------

remedy of specific performance of such covenants and agreements and injunctive
and other equitable relief in addition to any other remedy to which it may be
entitled, at law or in equity. The parties agree that they shall be entitled to
enforce specifically the terms and provisions of this Agreement in the courts of
the State of New York and any Federal court, sitting in the state of New York,
this being in addition to any other remedy to which they are entitled at law or
in equity. In addition, each of the parties hereto (i) consents to submit such
party to the personal jurisdiction of any Federal court located in the State of
New York or any New York state court in the event any dispute arises out of this
Agreement or any of the transactions contemplated hereby, (ii) agrees that such
party will not attempt to deny or defeat such personal jurisdiction by motion or
other request for leave from any such court, (iii) agrees that such party will
not bring any action relating to this Agreement or the transactions contemplated
hereby in any court other than a Federal court sitting in the state of New York
or a New York state court and (iv) waives any right to trial by jury with
respect to any claim or proceeding related to or arising out of this Agreement
or any of the transactions contemplated hereby.

(j) Counterparts; Facsimile. This Agreement may be executed in counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed by facsimile
signatures of the parties hereto.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Bondholder has caused this Agreement to
be executed on its behalf as of the date first written above.

 

AMERICAN MEDIA OPERATIONS, INC. By:  

 

Name:   Title:   Aegon USA 5 STAR LIFE INSURANCE COMPANY By:  

 

Name:   James K. Schaeffer, Jr. Title:   Vice President PEOPLES BENEFIT LIFE
INSURANCE COMPANY By:  

 

Name:   James K. Schaeffer, Jr. Title:   Vice President

TRANSAMERICA LIFE INSURANCE

COMPANY

By:  

 

Name:   James K. Schaeffer, Jr. Title:   Vice President AllianceBernstein ACM
GLOBAL INVESTMENT – US HIGH YIELD PORTFOLIO By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ALLIANCE GLOBAL HIGH INCOME OPEN

TRUST – COMPASS A

By:  

 

Name:   Title:  

ALLIANCE GLOBAL HIGH INCOME OPEN

TRUST – COMPASS B

By:  

 

Name:   Title:   ALLIANCE HIGH YIELD OPEN TRUST By:  

 

Name:   Title:  

ALLIANCEBERNSTEIN POOLING

PORTFOLIOS – ALLIANCEBERNSTEIN HIGH -YIELD PORTFOLIO

By:  

 

Name:   Title:  

ALLIANCEBERNSTEIN VARIABLE PRODUCT

SERIES FUND – HIGH YIELD PORTFOLIO

By:  

 

Name:   Title:   DAIMLERCHRYSLER PENSION TRUST E.V. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Capital Guardian Trust Company CIF GLOBAL HIGH YIELD FUND By:  

 

Name:   Title:   GLOBAL HIGH YIELD FIXED INCOME FUND By:  

 

Name:   Title:   QUALCOMM, INC By:  

 

Name:   Title:   ROBERT BOSCH GMBH By:  

 

Name:   Title:   U.S. HIGH YIELD FIXED INCOME MASTER FUND By:  

 

Name:   Title:   Capital International Limited PFA PENSION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

PLACERINGSFORENINGEN KP INVEST, HYB II By:  

 

Name:   Title:   Capital Research and Management Company AMERICAN FUNDS
INSURANCE-ASSET ALLOCATION FUND By:  

 

Name:   Title:   AMERICAN FUNDS INSURANCE SERIES – HIGH-INCOME BOND FUND By:  

 

Name:   Title:   AMERICAN HIGH INCOME TRUST By:  

 

Name:   Title:   CAPITAL WORLD BOND FUND, INC. By:  

 

Name:   Title:   INCOME FUND OF AMERICA, INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

THE BOND FUND OF AMERICA, INC. By:  

 

Name:   Title:   Chatham Asset High Yield Master Fund, Ltd. CHATHAM ASSET HIGH
YIELD MASTER FUND, LTD. By:   Chatham Asset Management, LLC Investment Advisor
By:  

 

Name:   Anthony Melchiorre Title:   Managing Member Eaton Vance Management
BOSTON INCOME PORTFOLIO By:   Eaton Vance Management, as investment advisors By:
 

 

Name:   Michael Weilheimer Title:   Vice President CALIFORNIA CORRECTIONAL PEACE
OFFICER’S By:   Eaton Vance Management, as investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President



--------------------------------------------------------------------------------

DIVERSIFIED INVESTORS HIGH YIELD BOND FUND By:   Eaton Vance Management, as
investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President EATON VANCE FLOATING RATE
INCOME TRUST By:   Eaton Vance Management, as investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President EATON VANCE LIMITED DURATION
INCOME FUND By:   Eaton Vance Management, as investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President EATON VANCE SENIOR FLOATING
RATE TRUST By:   Eaton Vance Management, as investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President



--------------------------------------------------------------------------------

EATON VANCE SENIOR INCOME TRUST By:   Eaton Vance Management, as investment
advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President HALLMARK CARDS MASTER TRUST
By:   Eaton Vance Management, as investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President HIGH INCOME PORTFOLIO By:  
Eaton Vance Management, as investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President RWDSU LOCAL 338 RETIREMENT
By:   Eaton Vance Management, as investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President SOUTHEASTERN PENNSYLVANIA
TRANSPORTATION AUTHORITY By:   Eaton Vance Management, as investment advisors
By:  

 

Name:   Michael Weilheimer Title:   Vice President



--------------------------------------------------------------------------------

VOLKSWAGEN OF AMERICA, INC.

SALARIED EATON VANCE MANAGEMENT

By:   Eaton Vance Management, as investment advisors By:  

 

Name:   Michael Weilheimer Title:   Vice President Muzinich & Company, Inc.
AMERICAYIELD FUND By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer EUROMOBILIARE
INTERNATIONAL FUND HIGH YIELD By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer HPK US ZINS 1 By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer IMPERIAL CHEMICAL
INDUSTRIES PENSION FUND By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer P.A.R.A.D.I.S.O. TRUST
S.A. By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer



--------------------------------------------------------------------------------

PENATES A, LTD. By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer SEB INVEST INSTITUTIONAL
HIGH YIELD By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer SEB INSTITUTIONAL
HIGH-YIELD BONDS By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer SCANDINAVIAN TRUST S.A.
By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer SKANDIA HIGH YIELD FUND
By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer TRANSATLANTICYIELD FUND
By:  

 

Name:   Michael Ludwig Title:   Chief Financial Officer

PIMCO

 

AXA PREMIER VIP HIGH YIELD PORTFOLIO

By:  

 

Name:   Charles Wyman Title:   Executive Vice President



--------------------------------------------------------------------------------

CALIFORNIA PUBLIC EMPLOYEES’

RETIREMENT SYSTEM

By:  

 

Name:   Charles Wyman Title:   Executive Vice President COMMONWEALTH BANK
OFFICERS By:  

 

Name:   Charles Wyman Title:   Executive Vice President

EQUITY TRUSTEES LIMITED PIMCO

EXTENDED MARKETS FUND

By:  

 

Name:   Charles Wyman Title:   Executive Vice President IBM PERSONAL PENSION
PLAN TRUST By:  

 

Name:   Charles Wyman Title:   Executive Vice President ING PIMCO HIGH YIELD
PORTFOLIO By:  

 

Name:   Charles Wyman Title:   Executive Vice President LOAN FUNDING III LLC By:
 

 

Name:   Charles Wyman Title:   Executive Vice President PAPS HIGH YIELD
PORTFOLIO By:  

 

Name:   Charles Wyman Title:   Executive Vice President



--------------------------------------------------------------------------------

PIMCO BERMUDA U.S. HIGH YIELD FUND (M) By:  

 

Name:   Charles Wyman Title:   Executive Vice President PIMCO CAYMAN GLOBAL HIGH
INCOME FUND By:  

 

Name:   Charles Wyman Title:   Executive Vice President PIMCO DIVERSIFIED INCOME
FUND By:  

 

Name:   Charles Wyman Title:   Executive Vice President PIMCO GIS HIGH YIELD
BOND FUND By:  

 

Name:   Charles Wyman Title:   Executive Vice President PIMCO HIGH INCOME FUND
By:  

 

Name:   Charles Wyman Title:   Executive Vice President PIMCO HIGH YIELD FUND
By:  

 

Name:   Charles Wyman Title:   Executive Vice President PVIT HIGH YIELD
PORTFOLIO By:  

 

Name:   Charles Wyman Title:   Executive Vice President



--------------------------------------------------------------------------------

PRUDENTIAL SERIES FUND INC SP PIMCO HY PORTFOLIO By:  

 

Name:   Charles Wyman Title:   Executive Vice President RED RIVER HYPI, L.P. By:
 

 

Name:   Charles Wyman Title:   Executive Vice President SK 4 HYB4 By:  

 

Name:   Charles Wyman Title:   Executive Vice President SPECIALFORENINGEN
NYKREDIT GLOBAL HIGH YIELD BOND II By:  

 

Name:   Charles Wyman Title:   Executive Vice President STATE TEACHERS
RETIREMENT SYSTEM OF OHIO By:  

 

Name:   Charles Wyman Title:   Executive Vice President WRIGLEY CDO, LTD. By:  

 

Name:   Charles Wyman Title:   Executive Vice President



--------------------------------------------------------------------------------

Post Advisory Group, LLC 401(K) AND PROFIT SHARING PLAN FOR THE EMPLOYEES OF
NIKE, INC. By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer AMERICAN BEACON HIGH
YIELD BOND FUND By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer AXA PREMIER VIP HIGH
YIELD BOND PORTFOLIO, A SERIES OF THE AXA PREMIER VIP TRUST By:   Post Advisory
Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer BUREAU OF NAVAL
PERSONNEL RETIREMENT TRUST By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer



--------------------------------------------------------------------------------

CMS ENERGY CORPORATION By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer FAIRFAX COUNTY
EMPLOYEES’ RETIREMENT SYSTEM By:   Post Advisory Group, as Authorized Agent By:
 

 

Name:   Lawrence A. Post Title:   Chief Investment Officer CALIFORNIA STATE
TEACHERS’ RETIREMENT SYSTEM By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer IOWA PUBLIC
EMPLOYEES’ RETIREMENT SYSTEM By:   Post Advisory Group, as Authorized Agent By:
 

 

Name:   Lawrence A. Post Title:   Chief Investment Officer IKANO FUND MANAGEMENT
S.A. By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer  



--------------------------------------------------------------------------------

LOS ANGELES COUNTY EMPLOYEES RETIREMENT ASSOCIATION By:   Post Advisory Group,
as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer NSTAR PENSION PLAN
By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer POST TOTAL RETURN
MASTER FUND, L.P. By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer POST TRADITIONAL HIGH
YIELD FUND, L.P. By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer PRINCIPAL GLOBAL
INVESTORS FUNDS-HIGH YIELD By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer



--------------------------------------------------------------------------------

PRINCIPAL LIFE INSURANCE COMPANY BOND AND MORTGAGE SEPARATE ACCOUNT By:   Post
Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer PRINCIPAL VARIABLE
CONTRACTS FUND, INC. – BOND ACCOUNT By:   Post Advisory Group, as Authorized
Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer QWEST OCCUPATIONAL
HEALTH TRUST By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer QWEST PENSION TRUST
By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer STATE OF NEW MEXICO
EDUCATIONAL RETIREMENT BOARD By:   Post Advisory Group, as Authorized Agent By:
 

 

Name:   Lawrence A. Post Title:   Chief Investment Officer



--------------------------------------------------------------------------------

STICHTING PENSIOENFONDS VOOR DE METAAL EN TECHNIEK By:   Post Advisory Group, as
Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer VALERO ENERGY
CORPORATION PENSION PLAN By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer VERMONT STATE
EMPLOYEES’ RETIREMENT SYSTEM By:   Post Advisory Group, as Authorized Agent By:
 

 

Name:   Lawrence A. Post Title:   Chief Investment Officer VIRGINIA RETIREMENT
SYSTEM By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer W.M. KECK FOUNDATION
By:   Post Advisory Group, as Authorized Agent By:  

 

Name:   Lawrence A. Post Title:   Chief Investment Officer